Exhibit 10.2
 
FIRST AMENDMENT TO GUARANTY
 
This FIRST AMENDMENT TO GUARANTY (this “Amendment”) is made as of November 11,
2008, by Covanta Energy Corporation (“Covanta”) and acknowledged and agreed by
Ridgewood Providence Power Partners, L.P. (“RPPP”), Ridgewood Rhode Island
Generation, LLC (“RRIG”) and Linwood 0708 LLC (“Linwood”).
 
RECITALS
 
WHEREAS, Covanta executed and delivered to RPPP, RRIG and Linwood a guaranty
dated as of August 19, 2008 (the “Guaranty”), pursuant to the terms of that
certain Backup Certificate Agreement, dated as of August 19, 2008; and
 
WHEREAS, the Guaranty was executed and delivered in connection with the
execution and delivery of that certain Purchase and Sale Agreement, dated
August 19, 2008, as amended (the “Purchase Agreement”), by and among the parties
thereto; and
 
WHEREAS, the parties to the Purchase Agreement have agreed to certain amendments
to the Purchase Agreement pursuant to a First Amendment to Purchase and Sale
Agreement, dated as of the date hereof, which amendment requires in part
corresponding amendments to other documents, including the Guaranty.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
1. The Guaranty is amended so that “$7,300,000” in the second paragraph thereof
is deleted, and “$3,000,000” is inserted in its place.
 
2. Capitalized terms used and not otherwise defined herein shall have the
meanings attributed thereto in the Guaranty. Upon execution hereof, each
reference in the Guaranty to “this Agreement,” “hereby,” “herein,” “hereof” or
words of similar import referring to the Guaranty shall mean and refer to the
Guaranty as amended by this Amendment.
 
3. Except as specifically amended hereby, all terms and provisions contained in
the Guaranty shall remain unchanged and in full force and effect.
 
4. This Amendment shall be construed in accordance with, and governed by, the
laws of the State of New York, excluding its conflicts of laws provisions.
 
[Signature Page Follows]

1



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Guaranty]
 
IN WITNESS WHEREOF, Covanta has executed this Amendment effective for all
purposes as of the date first above written.
 
COVANTA ENERGY CORPORATION
 

  By: 
/s/  Anthony J. Orlando


Name:     Anthony J. Orlando

  Title:  President and Chief Executive Officer

 
Acknowledged and agreed by:
 
RIDGEWOOD PROVIDENCE POWER PARTNERS, L.P.
 

  By:  Ridgewood Providence Power Corporation, its General Partner     By: 
/s/  Randall D. Holmes


Name:     Randall D. Holmes

  Title:  President and Chief Executive Officer

 
RIDGEWOOD RHODE ISLAND GENERATION, LLC
 

  By:  Ridgewood Management Corporation, its Manager     By: 
/s/  Randall D. Holmes


Name:     Randall D. Holmes

  Title:  President and Chief Executive Officer

 
LINWOOD 0708 LLC
 

  By:  Ridgewood Renewable Power LLC, its Manager     By: 
/s/  Randall D. Holmes


Name:     Randall D. Holmes

  Title:  President and Chief Executive Officer

2